EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below which was granted by Applicants Attorney Gary, Williams on February 10, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claim

2.	(Currently Amended) A method, comprising:
at an electronic device that is in communication with a stylus that includes a touch-sensitive surface: 
receiving communications from the stylus, including communications associated with detecting, with the touch-sensitive surface of the stylus, a contact pattern associated with the stylus and a user’s hand; 
while the contact pattern the user’s hand is being detected with the touch-sensitive surface of the stylus, displaying a user interface with a first appearance;
while displaying the user interface and continuing to detect that the stylus is being held in the user’s hand, detecting a change in the contact pattern that is being detected by the touch-sensitive surface of the stylus; and
in response to detecting the change in the contact pattern detected by the touch-sensitive surface of the stylus, updating the user interface with a second appearance different from the first appearance.

10.	(Currently amended) An electronic device, comprising:
one or more processors;

one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
at the electronic device that is in communication with a stylus that includes a touch-sensitive surface: 
	receiving communications from the stylus, including communications associated with detecting, with the touch-sensitive surface of the stylus, a contact pattern associated with the stylus and a user’s hand;
	while the contact pattern the user’s hand is being detected with the touch-sensitive surface of the stylus, displaying a user interface with a first appearance;
	while displaying the user interface and continuing to detect that the stylus is being held in the user’s hand, detecting a change in the contact pattern that is being detected by the touch-sensitive surface of the stylus; and
	in response to detecting the change in the contact pattern detected by the touch-sensitive surface of the stylus, updating the user interface with a second appearance different from the first appearance.

18.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device that is in communication with a stylus that includes a touch-sensitive surface, cause the electronic device to: 
receive communications from the stylus, including communications associated with detecting, with the touch-sensitive surface of the stylus, a contact pattern associated with the stylus and a user’s hand;
while the contact pattern the user’s hand is being detected with the touch-sensitive surface of the stylus, display a user interface with a first appearance;

in response to detecting the change in the contact pattern detected by the touch-sensitive surface of the stylus, update the user interface with a second appearance different from the first appearance.



Allowable Subject Matter

2.	Claims 2-25 are allowed. 

3.         This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See applicant’s remarks filed on 12/16/2020. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “receive communications from the stylus, including communications associated with detecting, with the touch-sensitive surface of the stylus, a contact pattern associated with the stylus and a user’s hand; while the contact pattern indicates that the stylus is being held in the user’s hand is being detected with the touch-sensitive surface of the stylus, display a user interface with a first appearance; while displaying the user interface and continuing to detect that the stylus is being held in the user’s hand, detect a change in the contact pattern that is being detected by the touch-sensitive surface of the stylus; and in response to detecting the change in the contact pattern detected by the touch-sensitive surface of the stylus, update the user interface with a second appearance different from the first appearance” as recited in claims 2, 10 and 18], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628